DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 12/14/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claim 1 recites the limitation "at least one pressing part configured to press the central area of the extending part" in the last paragraph. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
6.	Applicant’s arguments, see the remarks, filed on 03/14/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Konishi (JP. 2005-089099).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 3-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub. Nº 2007/0160398), in view of An et al. (US Pat. Nº 6,263,176) and Konishi (JP. 2005-089099).

10.	Regarding independent claim 1: Lim disclosed a printing apparatus ([0052], line 1; also see Fig. 1, reference 100) comprising: 
 	a recorder configured to record an image on a sheet ([0042], line 2); 
 	a first conveying roller (Fig. 7, reference 130) and a second conveying roller (Fig. 7, reference 139) configured to convey the sheet (Fig. 7, reference P1) to the recorder while pinching the sheet therebetween ([0051], lines 3-5); 
a roller support which supports the first conveying roller, and which is configured to regulate the position of the first conveying roller with respect to the second conveying roller 
the roller support including:
  	 	an extending part which extends in an extending direction of a rotation shaft of the first conveying roller ([0072], line 1; also see Fig. 5, reference 520), 
 	 	a first support, which supports a first end of the rotation shaft of the first conveying roller, at a first end of the extending part (Fig. 5, reference 523), 
 	 	a second support which supports a second end of the rotation shaft of the first conveying roller, at a second end of the extending part (Fig. 5, reference 523 on the opposite end of the extending part 520).
 	Lim is silent about at least one pressing part configured to press the central area of the extending part in a pressing direction extending from the first conveying roller to the second conveying roller, in a state that the first conveying roller and the second conveying roller contact with each other.
 	An et al. disclosed a roller support system (see Fig. 3) comprising an extending part (Fig. 3, reference 131), a first support at a first end of the roller (Fig. 3, reference 132), a second support at a second end of the roller (Fig. 3, reference 132 on the opposite end of the extending part 131), and at least one pressing part configured to press the central area of the extending part in a pressing direction extending from the first conveying roller to the second conveying roller, in a state that the first conveying roller and the second conveying roller contact with each other (Fig. 3, references 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of An et al. with those of Lim by providing a pressing part on the extending part in order to create the necessary pressure nip between the two rollers and prevent slippage of the recording medium.

wherein the lid includes a roller support which supports the first conveying roller. 
 Konishi disclosed a printing apparatus (See Fig. 1) comprising a lid (Fig. 1, reference 7) in which a first conveying roller is supported (Fig. 1, reference 32) by a roller support (not shown); and a main body (Fig. 1, reference 1) in which a second conveying roller is supported (Fig. 1, reference 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Konishi with those of the combination of Lim and An et al. by providing the one of the conveying rollers in the lid of the main body, in order to facilitate access to the roller during maintenance.	

11.	Regarding claim 3: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1, wherein the pressing part is swingable with respect to the extending part (An et al. see Fig. 4, the pressing part 135 is swingable with respect to the extending part 131 when removed from the position).

12.	Regarding claim 4: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 3, wherein the extending part includes a shaft configured to support the pressing part (An et al. Fig. 4, reference 133); and the pressing part includes a fitting part fitted to the shaft (An et al. Fig. 4, the connection point between the pressing part 135 and the extending part 133 (not shown)).

13.	Regarding claim 5: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1, wherein the lid includes: a support which supports the pressing part (An et al. Fig. 4, reference 131. Also see the rejection of claim 1); a frame which supports 

14.	Regarding claim 11: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1, wherein the pressing part is connected to the central area of the extending part (An et al. Fig. 4, the part of the extending part 131 connected to the pressing part 135. Also see the rejection of claim 1) and to a part, of the lid, which faces the extending part (An et al. Fig. 4, the part of the frame 133 connected to the pressing part 135. Also see the rejection of claim 1).

15.	Regarding claim 12: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1, wherein the lid includes a frame (Lim, Fig. 5, reference 540. Also see the rejection of claim 1) having: a first part in which a third hole through which the first end of the rotation shaft of the first conveying roller penetrates is provided, and which movably supports the first end of the rotation shaft of the first conveying roller (Lim, Fig. 5, reference 542. Also see the rejection of claim 1); and a second part in which a fourth hole through which the second end of the rotation shaft of the first conveying roller penetrates is provided, and which movably supports the second end of the rotation shaft of the first conveying roller (Lim, Fig. 5, reference 542, on the opposite end of the first roller 130. Also see the rejection of claim 1).

16.	Regarding claim 13: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1, comprising a biasing member configured to bias the roller support in a conveying direction of the sheet in the state that the first conveying roller and the 

17.	Regarding claim 14: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1, wherein the recorder is a liquid discharging head configured to discharge a liquid to the sheet (Lim [0052], lines 1-4. Also see the rejection of claim 1).

18.	Regarding claim 15: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1, wherein the lid is 2138711swingable relative to the main body (Konishi, see Fig. 1).

19.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub. Nº 2007/0160398), in view of An et al. (US Pat. Nº 6,263,176) and Konishi (JP. 2005-089099) as applied to claims 1, 3-5 and 11-15 above, and further in view of Kondo (US Pat. Nº 9,403,381).

20.	Regarding claim 2: The combination of Lim, An et al. and Konishi disclosed the printing apparatus according to claim 1.
 	The combination of Lim, An et al. and Konishi is silent about wherein a roller support has: a first fitting claw provided on an end part of the first support and configured to fit to a first end of a rotation shaft of the second conveying roller or a bearing provided on the first end of the rotation shaft of the second conveying roller, and a second fitting claw provided on an end part of the second support and configured to fit to a second end of the rotation shaft of the second conveying roller or a bearing provided on the second end of the rotation shaft of the second conveying roller.
 	Kondo disclosed a printing apparatus (Fig. 1, reference 100), comprising a first roller and a second roller for conveying a printing medium there between (Fig. 2, references 33 and 39 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kondo with those of the combination of Lim, An et al. and Konishi by coupling the first roller and the second roller to the same support in order to better control the positioning of the first roller with respect to the second roller.

Allowable Subject Matter
21.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
22.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
23.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853